Citation Nr: 1118705	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-43 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from January 1980 to 
April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a Board personal hearing in October 2009.  Because the Veteran withdrew the hearing request in January 2010, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of the claim for an increased (compensable) disability rating for service-connected right ear hearing loss.  In the November 2009 VA Form 9, the Veteran wrote that he was provided an audio examination at the VA Medical Center in Leavenworth, Kansas, in 
September 2009.  The Veteran has also indicated that he was provided VA-prescribed hearing aids and currently receives regular treatment for his service-connected right ear hearing loss at the VA Medical Center in Leavenworth, Kansas.  

The most recent VA records in the claims file are dated in February 2009.  Because the Veteran has indicated that he was provided a VA examination for his service-connected right ear hearing loss in September 2009 and has continued to receive regular treatment for his service-connected right ear hearing loss since 
February 2009, the Board finds that the records from the VA Medical Center in Leavenworth, Kansas, dated from February 2009 to the present, specifically including the September 2009 VA audio examination, should be obtained.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the issue of increased rating for right ear hearing loss is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records from the VA Medical Center in Leavenworth, Kansas, dated from February 2009 to the present, specifically including the September 2009 VA audio examination.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, the RO/AMC should readjudicate the issue of increased rating for right ear hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


